Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1, 4-11, 15-21, 23-26 are pending.  Claims 1, 4-9, and 23-26 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 10, the limitation “the at least one polymer and the at least one solvent are swelled during the extracting” is considered new matter.  There is support for the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10, the limitation “the at least one polymer and the at least one solvent are swelled during the extracting” renders the claim indefinite.  It is not clear how a solvent is swelled.  Claims 11 and 15-21 are rejected as well since they depend from claim 10.  For purposes of examination the Examiner interprets this limitation as meaning the polymer is swelled with a solvent (see paragraphs [0006]-[0007] of instant specification). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 15-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2014/206938 by Athenstadt (Athenstadt).
claim 10, Athenstadt teaches a method for extracting organic components (abstract; [0001]-[0003]).  Athenstadt teaches brining the organic component extraction element into contact with liquid and/or gas containing organic components to be extracted (abstract; [0057]-[0063]).  
Athenstadt teaches an organic component extracting element comprising at least one polymer selected from polyorganosiloxane (claim 5; [0057]-[0063]).  Athenstadt teaches said polymer is swelled with at least one solvent selected from dichloromethane ([0057]-[0063]).  
Athenstadt does not teach the at least one polymer and the at least one solvent are swelled during the extraction. The order of performing process steps is prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Athenstadt teaches incorporating the organic components into said element (abstract; [0057]-[0063]).  Athenstadt teaches taking out said element in which said organic components were incorporated (abstract; [0057]-[0063]).  Athenstadt teaches separating said organic components from said element (abstract; [0057]-[0063]). 
claim 11, Athenstadt teaches agitating and/or sonicating said liquid and/or gas in step 2 (abstract; [0057]-[0063]). 
In regard to claim 15, Athenstadt teaches said organic components are separated from said element by using a desorption device in step 4 (abstract; [0057]-[0063]). 
In regard to claim 16, Athenstadt teaches said desorption device comprises a heating device (abstract; [0057]-[0063]). 
In regard to claim 17, Athenstadt teaches said organic components are separated from said element by using a solvent for back extraction in step 4 (abstract; [0057]-[0063]). 
In regard to claim 18, Athenstadt teaches said back extraction solvent comprises acetone (abstract; [0057]-[0063]). 
In regard to claim 19, Athenstadt teaches analyzing said separated organic components (abstract; [0057]-[0063]). 
In regard to claim 20, Athenstadt teaches the analysis is carried out with GC or LC (abstract; [0057]-[0063]). 
In regard to claim 21, Athenstadt teaches a detector of the GC is a MS (abstract; [0057]-[0063]).  
Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive. 
In regard to the arguments regarding the amended limitations; Athenstadt does not anticipate the claims.  The rejection is no longer a 102 rejeciton.  The Examiner notes that this amendment is addressed above with a new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARA M PEO/Primary Examiner, Art Unit 1777